Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 23, 2014

                                    No. 04-13-00805-CR

                                Ex Parte Santos GUEVARA,
                                          Appellant


                From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 4704-A
                       Honorable N. Keith Williams, Judge Presiding


                                       ORDER

       The State’s motion for extension of time to file the brief is GRANTED. Time is extended
to October 8, 2014.



                                                   _________________________________
                                                   Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court